TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 8, 2014



                                      NO. 03-14-00627-CR


                              Trevarrus Cortez Graves, Appellant

                                               v.

                                  The State of Texas, Appellee




         APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.